Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "703" in Figure 7A and "710" in Figure 7B have both been used to designate the floor.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diverter control unit” must be shown or the feature canceled from claim 14, and the “fan control unit” must be shown or the feature canceled from claim 19.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0037 line 1, “server” should read “serve”.
Appropriate correction is required.
Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  
In claim 4, “the separating lighter material” should read “separating the lighter material”.
In claims 7 and 11, “fan assembly.” should read “fan assembly;”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "lighter" and "heavier" (or “light” and “heavy”) and “particulate” in claims 7, 11 and 18 are unclear. It is unclear if there is a difference between the "lighter" and "particulate" materials. Further, it is unclear what the properties are of the “particulate” material that is further separated from the “heavier” material. 
The term "partially dried" in claims 9 and 11 is a relative term which renders the claim indefinite.  The term "partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably It is unclear what moisture content is considered dried, partially dried or undried.
Claim 2 recites the limitation "the opposite end".  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 2 recites “openings of a size which would allow air to pass through the separation sieve”. This limitation is unclear due to the fact that openings of any size allow air to pass.  
Claim 3 recites the limitations "the first portion of lighter material" and “the second portion of material heavier than the lighter material”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the one or more fans".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the one or more second centrifugal force appliers".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the positioning of the separation tray".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the airflow characteristics of one or more fans", "the moisture content of the material" and "the mass and drag area".  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 12 recites the limitation "the tray seal". Claim 12 previously recited “an upper and lower tray seal”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the opening of the separation tray".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the particulate".  There is insufficient antecedent basis for this limitation in the claim.
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lacher (US 4303502) in view of Surtees (US 4915824).
Regarding claim 1, Lacher (US 4303502) teaches a method for separating material by using variable airflow (Col. 1 lines 64-68), the method comprising: receiving a material (Col. 4 lines 40-43) onto a separation tray (Col. 3 lines 27-30, “stripping chamber #42”), the separation tray comprising: a separation tray lip (Col. 3 line 30 “mating ends #42c, 42d”), the tray lip forming a walled border around an opening (Col. 3 lines 27-32); directing airflow from one or more air blowers (Col. 4 lines 19-22, “blower #80”) through the bottom surface; separating a first portion of the material from a second portion of the material by controlling the airflow of the one or more air blowers (Col. 4 lines 46-48) causing the first portion of the material to move through a conduit (Col. 4 lines 48-49 “conduits #64”) while leaving the second portion of the material in the separation tray (Col. 4 lines 49-53); and collecting the separated first portion of the material after moving the first portion of the material through the conduit into one or more first aggregate material receptacles for collection (Col. 4 lines 64-68).
Lacher lacks teaching a separation tray comprising a separation sieve, the separation sieve comprising a base with multiple openings disposed throughout the base, the base extending across the entirety of the separation tray lip opening, the base having a bottom surface and a top surface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacher to include a separation tray comprising a separation sieve as taught by Surtees in order to increase control over the airflow throughout the separation process and additionally, to provide a separator with more flexibility in regards to what stage of a process the separator is used. 
Regarding claim 2, Lacher (US 4303502) teaches a method for separating material, wherein the airflow is directed through an airflow enclosure coupled to the separation tray (Col. 4 lines 29-33 “upper compartment #89”); the one or more air blowers oriented at a bottom end of the airflow enclosure (Fig. 7, #80, 89) and the separation tray positioned at the opposite end of the airflow enclosure (Fig. 7, #89, 42).
As mentioned in regards to claim 1, Lacher lacks teaching a separation sieve and therefore Lacher also lacks teaching a separation sieve of the separation tray having openings of a size which would allow air to pass through the separation sieve.
Surtees (US 4915824) teaches a method for separating material, wherein a separation sieve (Col. 6 line 10 “air pattern screen #60”) of a separation tray (Col. 6 line 12 “closure plate #65”) has openings of a size which would allow air to pass through the separation sieve (Col. 6 lines 16-22). Surtees explains 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacher to include a separation sieve comprising openings of a size which would allow air to pass through as taught by Surtees in order to provide accurate control over the airflow (Col. 8 lines 29-36), and therefore a more efficient separation.
Regarding claim 3, Lacher (US 4303502) teaches a method for separating material, comprising adjusting the airflow characteristics of the one or more air blowers (Col. 5 lines 8-13); separating the first portion of lighter material and the second portion of material heavier than the lighter material from the material to be separated (Col. 5 lines 18-23), based on a ballistic coefficient (Col. 1 lines 64-69); adjusting the airflow characteristics of the one or more air blowers to lift only the light material through the conduit (Col. 4 lines 46-48); diverting the lighter material into the one or more first aggregate material receptacles for collection (Col. 4 lines 64-68);  adjusting the airflow characteristics of the one or more air blowers to lift the heavier material (Col. 5 lines 18-23); diverting the heavier material into one or more second aggregate material receptacles for collection (Col. 5 lines 3-7, 18-23).
Lacher lacks teaching a method for separating material wherein air turbulence is induced into the airflow by adjusting the airflow characteristics of the one or more air blowers. 
Surtees (US 4915824) teaches a method for separating material, wherein air turbulence is induced into the airflow by adjusting the airflow characteristics (Col. 5 lines 23-29) of the one or more air blowers (Col. 5 lines 16-17).  Surtees explains that by providing a specified volume of airflow with different velocities, which leads to air turbulence, the airflow effectively separates the material encountered at specific locations in the separator (Col. 2 lines 50-68).
.
Claims 4, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lacher (US 4303502) in view of Surtees (US 4915824) and further in view of Mackenzie et al. (US 4044695).
Regarding claim 4, Lacher (US 4303502) teaches a method for separating material, wherein the separating lighter material and the heavier material comprises: determining a first airflow velocity level, based on a light material ballistic coefficient threshold, which would produce the airflow velocity required to lift the lighter material off of the separation tray (Col. 1 lines 64-68); determining a second airflow velocity level, based on a heavy material ballistic coefficient threshold, which would produce the airflow velocity required to lift the heavier material off of the separation tray (Col. 5 lines 18-23);  controlling the one or more air blowers to produce an airflow greater than the first airflow velocity level and lower than the second airflow velocity level (Col. 5 lines 8-13); lifting the material into a separation chamber, and dispersing the material through the induced airflow (Col. 4 lines 46-53); removing the lighter material; controlling the one or more air blowers to produce an airflow greater than the second airflow velocity level (Col. 5 lines 8-13); and removing the heavier material.
As mentioned in regards to claim 3, Lacher lacks teaching induced air turbulence. 
Surtees (US 4915824) teaches a method for separating material, wherein air turbulence is induced into the airflow by adjusting the airflow characteristics (Col. 5 lines 32-36, 47-50) of the one or more air blowers (Col. 5 lines 16-17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacher to include a method step where air turbulence is induced into 
Lacher lacks teaching a method for separating material comprising diverting the lighter material through a diverter assembly, the diverter assembly being connected to the one or more first aggregate material receptacles by one or more first diverter ducts; changing the orientation of a diverter plate within the diverter assembly to close the one or more first diverter ducts and opening one or more second divert ducts; and diverting the heavier material through the diverter assembly, the diverter assembly being connected to the one or more second aggregate material receptacles by the one or more second diverter ducts.
Mackenzie et al. (US 4044695) teaches a method for separating material comprising diverting the lighter material through a diverter assembly (Col. 3 lines 37-55), the diverter assembly being connected to the one or more first aggregate material receptacles (Col. 4 lines 15-23) by one or more first diverter ducts (Col. 3 line 68 “suitable volume duct #24”); changing the orientation of a diverter plate (Col. 3 line 63 “damper #21”) within the diverter assembly to close the one or more first diverter ducts and opening one or more second divert ducts (Col. 4 lines 1-14); and diverting the heavier material (Col. 3 lines 46-55) through the diverter assembly, the diverter assembly being connected to the one or more second aggregate material receptacles (Col. 4 lines 15-23) by the one or more second diverter ducts (Col. 3 line 68 “suitable volume duct #24”). Mackenzie et al. explains that through controlling the velocity and volume of the flow through separate ducts, it provides qualitative as well as quantitative control depending on the character of the material supplied to the separator (Col. 4 lines 9-14). Additionally, Mackenzie et al. states that separating the material into different fractions results in a high efficiency separation (Col. 4 lines 18-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacher to include a diverter assembly as taught by Mackenzie et al. in 
Regarding claim 5, Lacher (US 4303502) teaches the one or more air blowers being a ducted fan (Col. 4 lines 19-20, Fig. 1 #80). 
Lacher lacks teaching a method of separation wherein air turbulence is induced into the airflow by forcing the airflow through one or more turbulators, positioned above the one or more fans, within the airflow enclosure.
Surtees (US 4915824) teaches a method of separation wherein air turbulence is induced into the airflow by forcing the airflow through one or more turbulators (Col. 7 lines 62-65), positioned above the one or more fans (Col. 5 lines 5-7), within the airflow enclosure (Col. 5 lines 17-22, 29-40, 57-66). Surtees explains that deflectors and guides are adjusted to provide a higher velocity air stream at certain positions in the separator chamber, dependent on the materials being separated, resulting in a more efficient separation (Col. 7 line 62-Col. 8 line 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacher to include inducing air turbulence by forcing air flow through turbulators within the airflow enclosure as taught by Surtees. This modification would provide an airflow that may vary throughout different locations in a separator chamber, dependent on the material to be separated, resulting in a more efficient separation.
Regarding claim 7, Lacher (US 4303502) lacks teaching a method for separating material wherein diverting the lighter material into the one or more first aggregate material receptacles and the heavier material into the one or more second aggregate material receptacles comprises: diverting the lighter material, through the one or more first diverter ducts, into one or more first centrifugal force appliers; circulating the lighter material in the one or more first centrifugal force appliers, further separating the lighter material from residual particulate; pulling particulate from the one or more first 
Mackenzie et al. (US 4044695) teaches a method for separating materials, wherein diverting the lighter material into the one or more first aggregate material receptacles and the heavier material into the one or more second aggregate material receptacles comprises diverting the lighter material, through the one or more first diverter ducts (Fig. 1 #24), into one or more first centrifugal force appliers (Col. 4 lines 30-44); circulating the lighter material in the one or more first centrifugal force appliers (Col. 4 lines 32-33 “cyclone deaerator #29”), further separating the lighter material from residual particulate (Col. 6 lines 34-36); pulling particulate from the one or more first centrifugal force appliers into a particulate collection receptacle by controlling a particulate fan assembly (Col. 4 lines 34-42); collecting the lighter material that has fallen from the one or more first centrifugal force appliers into the one or more first aggregate material receptacles (Col. 6 lines 34-36); diverting the heavier material, through one or more second diverter ducts (Fig. 1 #24), the one or more second diverter ducts connecting the diverter assembly with the one or more second centrifugal force appliers (Col. 4 lines 30-44); circulating the heavier material in the one or more second centrifugal force appliers (Col. 4 lines 32-33 “cyclone deaerator #29”), further separating the heavier material from residual particulate (Col. 6 lines 17-29); 
Mackenzie et al. explains that through using a second stage separation which applies centrifugal force and further separates the particulate matter out of the respective light or heavy material, efficiency is increased, costs are reduced, and the particulate matter is able to be recaptured and utilized as energy (Col. 7 lines 27-32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separation method as taught by Lacher to include a diverter assembly which diverts the light material and heavy material to a centrifugal force applier and further separates particulate matter as taught by Mackenzie et al. in order to increase efficiency during the separation process as well as reduce costs.
Regarding claim 9, Lacher (US 4303502) teaches a method for separating material wherein the material to be separated is a dried plant material; the dried plant material comprising leaves, flowers and stems, of differing sizes and shapes (Col. 1 lines 31-35); the lighter material comprising the dried leaves; and the heavier material comprising the dried flowers and stems (Col. 1 lines 15-20).
Lacher lacks teaching a method for separating materials wherein the material to be separated is a partially dried plant material comprising different moisture contents. 
Mackenzie et al. (US 4044695) teaches a method for separating partially dried plant materials comprising a moisture content (Col. 3 lines 50-59). Mackenzie et al. explains that during rainier seasons there may be high moisture content in materials and therefore the separation requires a higher airflow velocity (Col. 3 lines 55-59). 

Regarding claim 10, Lacher (US 4303502) lacks teaching a method for separating lighter and heavier materials comprising: adjusting the airflow characteristics of one or more air blowers based on the moisture content of the material, and the mass and drag area of the lighter material and the heavier material. 
Mackenzie et al. teaches a method of separating lighter and heavier materials comprising adjusting the airflow characteristics of the one or more air blowers based on the moisture content of the material (Col. 3 lines 55-59), and the mass and drag area of the lighter material and the heavier material (Col. 3 lines 50-55). Mackenzie et al. states that the capability of adjusting air volume and velocity is a desirable feature in order to assure qualitative as well as quantitative control, where the adjustments made depend on the characteristics of the materials to be separated. This feature leads to an increased degree of separation between materials (Col. 4 lines 7-14).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacher to include adjusting the airflow characteristics of the blower based on the moisture content of the material as well as the mass and drag area of the materials as taught by Mackenzie et al. in order to provide more control over the process and a higher degree of separation.
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 6 includes a separation tray which is shaken during operation of the air blowers to increase the rate of separation. Prior art references do not disclose a separation tray which moves in this manner while the air blower is operating, prior art references only disclose a separation tray which moves before or after the separation process. 
Claim 8 includes positioning of the separation tray along a linear motion system into a tray seal mounting assembly, comprising an upper and lower seal. Prior art references do not disclose a linear motion system nor a tray seal mounting assembly comprising an upper and lower seal. 
Claims 11 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 11 includes the method steps “placing a material onto a separation tray” and “positioning the separating tray into a tray seal mounting assembly, comprising an upper seal and a lower seal, wherein the upper seal attaches the separation tray to a separation chamber and the lower seal attaches the separation tray to an airflow enclosure”. Prior methods for separating assemblies do not comprise placing the material onto a separation tray and then positioning the separation tray into a tray seal mounting assembly. Typically, the material to be separated is fed into the separator through a conduit or hopper. 
Claim 12 additionally claims a separation chamber having an upper and lower tray seal, and a separation tray assembly movably coupled to the airflow enclosure and the tray seal of the separation 
Claims 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action based upon their dependency on an allowed claim.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOLLY K DEVINE/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655